Name: Commission Regulation (EU) NoÃ 1041/2010 of 16Ã November 2010 amending Regulation (EU) NoÃ 479/2010 laying down rules for the implementation of Council Regulation (EC) NoÃ 1234/2007 as regards Member StatesÃ¢ notifications to the Commission in the milk and milk products sector
 Type: Regulation
 Subject Matter: economic policy;  EU institutions and European civil service;  information and information processing;  agricultural policy;  economic geography;  processed agricultural produce
 Date Published: nan

 17.11.2010 EN Official Journal of the European Union L 299/4 COMMISSION REGULATION (EU) No 1041/2010 of 16 November 2010 amending Regulation (EU) No 479/2010 laying down rules for the implementation of Council Regulation (EC) No 1234/2007 as regards Member States notifications to the Commission in the milk and milk products sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192(2) in conjunction with Article 4 thereof, Whereas: (1) Article 2(2) of Commission Regulation (EU) No 479/2010 (2) provides for the notification by the Member States to the Commission of monthly prices for skimmed milk powder used for animal feed. As this information is an essential element for the management of the internal market, it is appropriate to change it into a weekly notification. (2) The objective of the provision in Article 6(1)(b) of Regulation (EU) No 479/2010 is to relieve the Member States of the notification of export licence applications on days where no refunds or 0 refund rates are fixed for the products referred to in Part 9 of Annex I to Commission Regulation (EEC) No 3846/87 (3). It appears that the current drafting of the provision can lead to an incorrect interpretation. It is therefore appropriate to provide for a clearer formulation. (3) Regulation (EU) No 479/2010 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 479/2010 is amended as follows: 1. in Article 6(1) point (b) is replaced by the following: (b) where appropriate, that no applications have been submitted on that day, except where none of the products referred to in Part 9 of Annex I to Commission Regulation (EEC) No 3846/87 (4) is subject to a refund or where only a 0 rate refund is applicable; 2. Annexes I.A and I.B are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 135, 2.6.2010, p. 26. (3) OJ L 366, 24.12.1987, p. 1. (4) OJ L 366, 24.12.1987, p. 1. ANNEX ANNEX I.A WEEKLY NOTIFICATION Article 2(1) of Regulation (EU) No 479/2010 EUROPEAN COMMISSION  DG AGRI.C.4  ANIMAL PRODUCTS UNIT Member State: ¦ Person to contact: ¦ Telephone: ¦ Fax: ¦ E-mail: ¦ Product CN code Representative packing unit Remarks 1. Whey powder 0404 10 02 25 kg 2. Skimmed milk powder complying with the intervention quality requirements 0402 10 19 25 kg 3. Skimmed milk powder for animal feed 0402 10 19 ANIM 20 t 4. Whole milk powder 0402 21 19 25 kg 5. Butter  unsalted 0405 10 19 25 kg 6. Butter  unsalted 0405 10 11 250 g 7. Butter oil 0405 90 10 200 kg 8. Cheddar, 45 to 50 % fat in the dry matter 0406 90 21 (1) 9. Gouda, 45 to 50 % fat in the dry matter 0406 90 78 (1) 10. Edam, 40 to 45 % fat in the dry matter 0406 90 23 (1) 11. Emmental, 45 to 50 % fat in the dry matter 0406 90 13 (1) ANNEX I.B MONTHLY NOTIFICATION Article 2(2) of Regulation (EU) No 479/2010 EUROPEAN COMMISSION  DG AGRI.C.4  ANIMAL PRODUCTS UNIT Member State: ¦ Person to contact: ¦ Telephone: ¦ Fax: ¦ E-mail: ¦ Product CN code Representative packing unit Remarks 1. Casein 3501 10 25 kg (bags) 2. Cheeses:  (2)  (2)  (2)  (2)  (2) (1) For cheeses the notification shall refer to the most representative packing unit. (2) For cheeses the notification shall refer to the most representative packing unit.